Lumpkin, J.
By the Court. delivering the opinion.
The only question in this case is, upon an application to establish a lost paper, must the copy of the instrument be sworn to by the party and nobody else, or may it be verified by one, in whose hands the paper was lost ?
The Act of IS56 simply declares that “ the copy shall be sworn to,” without saying by whom. (See Pamphlet Jlcts, p.23S.) That being so, we see no reason why the affidavit may not be made by the person who best knows the facts and this was done in the present case.
Judgment reversed.